PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
thankUnited States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/393,449
Filing Date: 24 Apr 2019
Appellant(s): ALLO, Fabien



__________________
Luminita TODOR, Ph.D.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

	(2) Response to Argument
A. Brief review of the applied references
No comments or arguments in response to the review on the applied references.

B. With respect to the arguments that the applied references, i.e., Dvorkin or Hurley, do not render obvious “estimating a porosity value based on an image of cutting using a neural network trained with labeled images” in the independent claims 1, 8 and 17:
The examiner respectfully disagrees because Dvorkin teaches method and system for acquiring images of a rock sample for calculating a porosity of the rock sample to determine physical properties of the sample rock by using different digital simulations. For examples, digital simulations may be conducted include one or more of the following: (a) single-phase fluid Dvorkin, Figure 6, paragraphs [53]-[55]). 
It is noticeable that Lattice-Boltzmann numerical method (LBM) simulates fluid motion as collisions of imaginary particles, which are much larger than actual fluid molecules, but wherein such particles show almost the same behavior at a macroscopic scale. The algorithm used in the Lattice-Boltzmann method repeats collisions of these imaginary particles until steady state is reached, and provides a distribution of local mass flux. The Lattice-Boltzmann method is applied successfully for many pore structures, including cylindrical tubes, random densely packed spheres, and 3D rock samples digitized by CT scanning as explained above (Dvorkin, paragraph(s) [56]).
In other words, the Lattice-Boltzmann numerical method (LBM) is used for calculating and obtaining the rock sample’s property such as the absolute permeability by means of simulations of imaginary particles which show almost the same 
 	The Lattice-Boltzmann numerical method (LBM) discloses that the porosity of the rock sample is calculated by using algorithm information, e.g., “imaginary particles” in a repeating process, to value and calculate the porosity information/data of a rock sample to determine physical properties of the rock sample. Thus it implicitly teaches and suggests the limitations, i.e., “estimating a porosity value based on an image of cutting using a network trained with labeled images”. 
Dvorkin, however, is silent on the claimed language of the independent claims 1, 8 and 17, i.e., “a neural network” in the context of the limitation “estimating a porosity value based on an image of cutting using a neural network trained with labeled images”.  
 	Hurley, in the same field of endeavor, i.e., the field of measuring and characterizing a sample of porous media using devices and modeling sample (Hurley, see the Abstract), teaches characterizing a sample of porous media using a measuring device (Hurley, see the Abstract). 
	In details, the multipoint statistical methods (MPS) are a new family of spatial statistical interpolation algorithms proposed in the 1990s that are used to generate conditional simulations of discrete variable fields, such as geological facies, through training images (see Guardiano, F., and Srivastava, R. M. 1993, Multivariate geostatistics: Beyond bivariate moments: Geostatistics-Troia, A. Soares. Dordrecht, Netherlands, Kluwer Academic Publications, v. 1, p. 133-144). MPS is gaining popularity in reservoir modeling because of its ability to generate realistic models that can be constrained by (Hurley, see paragraph(s) [24]). 
 	 In addition to categorical variables, MPS can also be used to deal with continuously variable training images, such as spatial distribution of porosity. Two families of MPS algorithms are available to handle these different types of training images: Snesim for categorical variables and Filtersim for continuous variables. Strebelle (2002) proposed an efficient Snesim algorithm that introduced the concept of a search tree to store all replicates of patterns found within a template over the training image (see Strebelle, S. 2002, Conditional simulation of complex geological structures using multiple point statistics: Mathematical Geology, v. 34, p. 1-22) (Hurley, see paragraph(s) [25]).
 	In other words, the multipoint statistical method (MPS) uses training images, such as spatial distribution of porosity, to quantify the complex depositional patterns believed to exist (Hurley, see paragraph(s) [24]-[25]).
	As such, Dvorkin in view of Hurley, both are in the same field of endeavor, i.e., they both teach and disclose methods and systems for collecting images of samples or rock samples by using special algorithms, such as Lattice-Boltzmann numerical method (LBM) and the multipoint statistical methods (MPS), wherein they both use trained data/information such as “imaginary particles” in the Lattice-Boltzmann numerical method (LBM) (Dvorkin, paragraph(s) [56]) and “training images” in the multipoint statistical method (MPS) (Hurley, see paragraph(s) [24]-[25]) are used and processed by the intelligent neural networks, i.e., Lattice-Boltzmann numerical method (LBM) and the multipoint statistical methods (MPS), as for calculations and determination of the samples or rock samples’ properties. They both use and apply the intelligent neural network algorithms comprising trained data and information to value the collected 
Therefore, Hurley teaches and discloses the multipoint statistical methods (MPS) determine characteristics of spatial distribution of porosity of samples using an intelligent or neural network with training images to produce models for the samples based on local data collections and prior geological interpretations as conceptual models (training images). Thus, Hurley teaches and discloses the argued limitations, i.e., “estimating a porosity value based on an image of cutting using a neural network trained with labeled images”. 
 
   	C. The obviousness rejection of the independent claims is defective due to a lack of a reasonable motivation to combine Dvorkin’s and Hurley’s teachings:
 	The examiner respectfully disagrees because first of all, both references are in the same field of endeavor, i.e., the methods and systems for calculating and determining physical properties of a porous medium such as from rock samples including acquiring digital images of the samples (Dvorkin, see the Abstract; Hurley, the Abstract, Figure 2, pp [7] and [12]); Secondly, Dvorkin uses the Lattice-Boltzmann numerical method (LBM) that discloses the porosity of the rock sample is calculated by using algorithm information, e.g., “imaginary particles” in a repeating process, to value and calculate the porosity information/data of a rock sample to determine physical properties of the rock sample (Dvorkin, paragraph(s) [56]), while Hurley teaches measuring and characterizing a sample of porous media using devices and modeling sample such as a multipoint statistical (MPS) model, which is used to generate conditional simulations of discrete variable fields, such as geological facies, through training images. MPS is gaining popularity in reservoir modeling because of its ability to generate realistic models that can be constrained by different types of data. MPS uses a training image to quantify the complex depositional patterns believed to exist in studied reservoirs. These training patterns are then reproduced in the final MPS models with conditioning to local data collected from the reservoirs. Therefore, MPS allows modelers to use their prior geological interpretations as conceptual models (training images) in the reservoir modeling process and to evaluate the uncertainty associated with the prior interpretations by using different training images (Hurley, see paragraph(s) [24]). In addition to categorical variables, MPS can also be used to deal with continuously variable training images, such as spatial distribution of porosity. Two families of MPS algorithms are available to handle these different types of training images: Snesim for categorical variables and Filtersim for continuous (Hurley, see paragraph(s) [25]). 
	In short, they are both using network intelligent algorithms to learn and characterize porous properties of rock samples with aids of training images or patterns to predict and characterize the collected rock samples. Therefore, it is obviousness and reasonable motivation to modify Dvorkin by incorporating Hurley’s teachings of the known spatial statistical interpolation algorithms (MPS) to use training images/patterns model to learn and characterize collected rock samples’ porosity properties sufficiently and effectively. 
    
D. The applied references do not render obvious the features recited in claims 4 and 13: the arguments that Dvorkin and Hurley do not teach or suggest the limitations, i.e., estimating are performed for plural locations along a horizontal portion of the well. 
The examiner respectfully disagrees because Hurley teaches “estimating are performed for plural locations along a horizontal portion of the well” (Hurley, Figures 12 and 13, paragraph(s) [57]-[58] and [84]-[86]: the horizontal surface images are cut and collected for image processing). 

E. The applied references do not render obvious the training-related features recited in claims 5 and 14:
Since references Dvorkin and Hurley teach and disclose the argued features, i.e., “a neural network” in the full context of “estimating a porosity value based on an image of cutting using a neural network trained with labeled images”, thus claims 5 and 14 are believed rejectable properly by Dvorkin in view of Hurley, i.e., “training the neural network using the labeled images associated with porosity classes, each class spanning a predefined porosity value range including a reference class value (Hurley, pp [24]-[25], [31]-[33]: the multipoint statistical methods (MPS) that determine characteristics of spatial distribution of porosity of samples using an intelligent or neural network with training images to produce models for the samples based on local data collections and prior geological interpretations as conceptual models (training images)).

F. The applied references do not render obvious the validating related features recited in claims 6, 15 and 19:
The examiner respectfully disagrees because Dvorkin and Hurley in combination, teach and disclose the followings:
obtaining images of cuttings not used to train the neural network, associated with corresponding wireline porosity values (Dvorki, pp [31]-[32]: obtaining images from cuttings of rock samples and performing wireline well evaluation techniques);
estimating porosity values for the images using the trained neural network (Hurley, pp [24]-[25], [31]-[33]: the multipoint statistical methods (MPS) that determine characteristics of spatial distribution of porosity of samples using an intelligent or neural network with training images to produce models for the samples based on local data collections and prior geological interpretations as conceptual models (training images); and Dvorki, Figure 1, pp [30], [32], [53]-[54]: rock samples are cut and collected for imaging processing via multiple methods such as the Lattice-Boltzmann numerical method (LBM) to obtain the absolute permeability of the rock sample, or elastic deformation using the finite-element method (FEM) to obtain the elastic moduli and elastic-wave velocity of the rock sample, or (c) electrical current flow using FEM to obtain the electrical resistivity and formation factor of the rock sample); and
comparing the porosity values with the corresponding wireline porosity values (Dvorki, pp [31]-[32]: obtaining images from cuttings of rock samples and performing wireline well evaluation techniques). 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/HUY C HO/Primary Examiner, Art Unit 2644 
                                                                                                                                                                                                       Conferees:

/KATHY W WANG-HURST/Supervisory Patent Examiner, Art Unit 2644                                                                                                                                                                                                        

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.